Registration No. 333-175768 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment 1 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment 2 Principal National Life Insurance Company Variable Life Separate Account (Exact Name of Registrant) Principal National Life Insurance Company (Name of Depositor) Principal Financial Group, 711 High Street, Des Moines, Iowa 50392 (Address of Depositor’s Principal Executive Offices) (515) 248-3842 (Depositor’s Telephone Number, including Area Code) Charles M. Schneider Principal National Life Insurance Company The Principal Financial Group Des Moines, Iowa 50392-0300 Telephone Number, Including Area Code: (515) 246-5688 (Name and Address of Agent for Service) John W. Blouch, Esq. Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 Principal Variable Universal Life Income III (Title of Securities Being Registered) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2012 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME IIIsm FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY (the “Policy”) Issued by Principal National Life Insurance Company (the “Company”) through its Principal National Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2012. This prospectus describes an individual-flexible premium variable universal life insurance policy offered by the Company. As in the case of other life insurance policies, it may not be in Your best interest to buy this Policy as a replacement for, or in addition to, existing insurance coverage. The Policy involves investment risk, including possible loss of principal. This prospectus provides information that You should know before buying a Policy. It is accompanied by current prospectuses for the Underlying Mutual Funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the contract provisions, benefits, programs, features, and investment options described in this prospectus are available or approved for use in every state. This prospectus offers a Policy which may not be available in all states and is not an offer to sell or solicitation of an offer to buy the Policy in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. TABLE OF CONTENTS Page SUMMARY: BENEFITS AND RISKS 4 POLICY BENEFITS 4 POLICY RISKS 5 SUMMARY: FEE TABLES 7 GLOSSARY 11 CORPORATE ORGANIZATION AND OPERATION 14 CHARGES AND DEDUCTIONS 16 Premium Expense Charge (Sales Charge and Taxes) 17 Surrender Charge 17 Monthly Policy Charge 18 Net Policy Loan Charge 19 Optional Insurance Benefits Charges 19 Underlying Mutual Fund Charges 20 GENERAL DESCRIPTION OF THE POLICY 20 The Contract 20 Rights Under the Policy 21 Policy Limitations 21 Optional Insurance Benefits 24 Reservation of Rights 26 Right to Exchange 27 Suicide 27 Delay of Payments or Transfers 27 PREMIUMS 28 Payment of Premiums 28 Premiums Affecting Guarantee Provisions 28 Premium Limitations 29 Allocation of Premiums 30 DEATH BENEFITS AND POLICY VALUES 31 Death Proceeds 31 Death Benefit Options 32 Change in Death Benefit Option 33 IRS Definition of Life Insurance 34 Maturity Proceeds 36 Adjustment Options 36 Policy Values 37 SURRENDERS AND PARTIAL SURRENDERS 37 Surrenders 37 Examination Offer (Free-Look Provision) 39 LOANS 40 Policy Loans 40 Loan Account 40 Loan Payments 41 POLICY TERMINATION AND REINSTATEMENT 41 TAX ISSUES RELATED TO THE POLICY 44 GENERAL PROVISIONS 46 Frequent Trading and Market-Timing (Abusive Trading Practices) 46 Purchase Procedures 47 Special Purchase Plans 48 Distribution of the Policy 48 Payments to Financial Intermediaries 48 Service Arrangements and Compensation 49 Statement of Values 49 Page Services Available via the Internet and Telephone 49 Misstatement of Age or Gender 50 Non-Participating Policy 50 Incontestability 50 Independent Registered Public Accounting Firm 50 LEGAL PROCEEDINGS 50 TABLE OF SEPARATE ACCOUNT DIVISIONS 51 APPENDIX A - SURRENDER CHARGE RATE TABLE 63 APPENDIX B - SURRENDER CHARGE PERCENTAGE TABLE 65 APPENDIX C - TARGET PREMIUM RATES 71 APPENDIX D - APPLICABLE PERCENTAGES (FOR LIFE INSURANCE DEFINITION TEST) 72 ADDITIONAL INFORMATION 85 2 SUMMARY: BENEFITS AND RISKS This is a brief summary of the Policy’s features. More detailed information follows later in this prospectus. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the Insured dies. Death proceeds are calculated as of the date of death of the Insured. The amount of the death proceeds is: · the death benefit plus interest (as explained in DEATH BENEFITS AND POLICY VALUES—
